Supreme Court of Florida
                            ____________

                           No. SC21-187
                            ____________

    IN RE: AMENDMENTS TO RULE 4-13.4 OF THE RULES OF
  THE SUPREME COURT RELATING TO ADMISSIONS TO THE
                       BAR.

                         February 10, 2022

PER CURIAM.

     The Court, on its own motion, amends Rule of the Supreme

Court Relating to Admissions to the Bar 4-13.4 (Alternative Method

of Educational Qualification). We have jurisdiction. See art. V, §

15, Fla. Const.; Fla. R. Gen. Prac. & Jud. Admin. 2.140(d).

     Under rule 4-12 (Requirement to Submit), all applicants

seeking admission to The Florida Bar must take the Florida Bar

Examination, which consists of the General Bar Examination and

the Multistate Professional Responsibility Examination. To be

eligible to take the General Bar Examination under rule

4-13.1 (Educational Qualifications), an applicant must be a J.D. or

LL.M. graduate of an ABA-accredited law school or be found
educationally qualified under rule 4-13.4 (Alternative Method of

Educational Qualification). Currently, to be educationally qualified

under rule 4-13.4(a)(1), foreign-educated applicants must provide

evidence that they have been practicing law for at least ten years in

a jurisdiction of the United States, that they are in good standing in

that jurisdiction, and that they have not been suspended or

disbarred in the prior ten years. Under rule 4-13.4(a)(2), foreign-

educated applicants must provide work-product samples from the

preceding ten years that are “illustrative of his or her expertise and

academic and legal training.” Then, under rules 4-13.4(d) and (e),

the Florida Board of Bar Examiners has broad discretion when

evaluating whether the submitted material “shows that the

applicant is a lawyer of high ability whose reputation for

professional competence is above reproach.”

     In the March 2021 edition of The Florida Bar News, the Court

published for comment amendments it was considering, on its own

motion, to rule 4-13.4. The Court received two comments and held

oral argument. Following oral argument, the Court published for

comment refinements to its previously published proposal and

received three comments. Having considered the comments and
                                 -2-
having had the benefit of oral argument, the Court hereby adopts

the revised proposed amendments to rule 4-13.4 as discussed

below.

     First, after the title of the rule, a sentence is added providing

that an applicant who does not meet the educational qualifications

in rule 4-13.1 must meet the requirements of either subdivision (a)

or subdivision (b).

     Next, subdivision (a) is renamed to “Applicants without an

LL.M.” The current text of subdivision (a) remains the same, except

that ten years is reduced to five years throughout subdivision (1),

and the last sentence of subdivision (2), which requires that a

compilation of work product be confined to the applicant’s most

recent ten years of practice, is deleted. Thus, as amended, rule

4-13.4(a) requires a foreign-educated applicant without an LL.M. to

have practiced for five years in the United States, not have been

suspended or disbarred in the five years prior to applying for

admission to The Florida Bar, and to submit a representative

compilation of work product in the field of law showing the scope

and character of the applicant’s previous experience and practice.



                                 -3-
     Also, a new subdivision (b), titled “Applicants with an LL.M.,”

is added that outlines the requirements for applicants with an

LL.M. from an ABA-accredited law school that meets the curricular

criteria adopted by the Florida Board of Bar Examiners. New

subdivision (b) requires that an applicant with an LL.M. submit

evidence that the applicant was engaged in the practice of law for at

least two years in the United States and was not suspended or

disbarred in the two years prior to applying for admission to The

Florida Bar. Like amended subdivision (a)(2), it also requires that

the applicant submit a representative compilation of work product

showing the scope and character of the applicant’s previous

experience and practice.

     Last, subdivisions (b)-(d) are redesignated (c)-(e) to

accommodate new subdivision (b), and subdivision (e) (Board

Discretion) is amended to include a reference to new subdivision (b).

     Accordingly, we amend Rule of the Supreme Court Relating to

Admissions to the Bar 4-13.4 as reflected in the appendix to this

opinion. New language is indicated by underscoring; deletions are

indicated by struck-through type. The amendments shall become

effective immediately upon release of this opinion.
                                 -4-
     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
GROSSHANS, JJ., concur.
COURIEL, J., recused.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Rules of the Supreme Court of Florida
Relating to Admissions to the Florida Bar

Jennifer Martinez Mooney, Chair, Michele A. Gavagni Executive
Director, and James T. Almon, General Counsel, Florida Board of
Bar Examiners, Tallahassee, Florida; Samantha Abeysekera,
Sarasota, Florida; James M. Meyer and Ana M. Barton on behalf of
the International Law Section of the Florida Bar, Miami, Florida;
and Antony Page, Dean, Florida International University College of
Law, Miami, Florida, Erin O’Hara O’Connor, Dean, Florida State
University College of Law, Tallahassee, Florida, and Nell Jessup
Newton, Interim Dean, University of Miami School of Law, Coral
Gables, Florida,

     Responding with comments




                               -5-
                             APPENDIX

4-13.4    Alternative Method of Educational Qualification. An
applicant who does not meet the educational qualifications in rule
4-13.1 must meet the requirements of either subdivision (a) or
subdivision (b).

     (a) Applicants without an LL.M.Not Meeting Educational
Qualifications. An applicant who does not meet the educational
qualifications in rule 4-13.1, must meet the following requirements:

            (1) evidence as the board may require that the applicant
was engaged in the practice of law for at least 105 years in the
District of Columbia, in other states of the United States of America,
or in federal courts of the United States or its territories,
possessions, or protectorates (federal courts are not limited to
Article III Courts), was in good standing at the bar of the
jurisdictions in which the applicant practiced, and was not
suspended or disbarred from the practice of law in the 105 years
prior to applying for admission to The Florida Bar; and

            (2) a representative compilation of the work product in
the field of law showing the scope and character of the applicant’s
previous experience and practice at the bar, including samples of
the quality of the applicant’s work, including pleadings, briefs, legal
memoranda, contracts, or other working papers that the applicant
considers illustrative of his or her expertise and academic and legal
training. The representative compilation of the work product must
be confined to the applicant’s most recent 10 years of practice and
must be complete and include all supplemental documents
requested.

     (b) Applicants with an LL.M.

           (1) an LL.M. degree from an accredited law school, or
within 12 months of accreditation, where the program meets the
curricular criteria for the practice of law in the United States of
America adopted by the board and published on board’s website;


                                 -6-
           (2) evidence as the board may require that the applicant
was engaged in the practice of law for at least 2 years in the District
of Columbia, in other states of the United States of America, or in
federal courts of the United States or its territories, possessions, or
protectorates (federal courts are not limited to Article III Courts),
was in good standing at the bar of the jurisdictions in which the
applicant practiced, and was not suspended or disbarred from the
practice of law in the 2 years prior to applying for admission to The
Florida Bar; and

            (3) a representative compilation of the work product in
the field of law showing the scope and character of the applicant’s
previous experience and practice at the bar, including samples of
the quality of the applicant’s work, including pleadings, briefs, legal
memoranda, contracts, or other working papers that the applicant
considers illustrative of his or her expertise and academic and legal
training.

       (bc) Deadline for Filing Work Product. To be considered timely
filed, the work product must be complete with all required
supplemental documentation and filed by the filing deadline of the
General Bar Examination as required by rule 4-42. Work product
initially filed incomplete and perfected after the deadline will not be
considered timely filed. Late or incomplete work product will be
given consideration for admission into the next administration of
the bar examination for which the deadline has not passed.

     (cd) Acceptance of Work Product. If a thorough review of the
representative compilation of the work product and other materials
submitted by the applicant shows that the applicant is a lawyer of
high ability whose reputation for professional competence is above
reproach, the board may admit the applicant to the General Bar
Examination and accept score reports from the National Conference
of Bar Examiners or its designee.

     (de) Board Discretion. In evaluating academic and legal
scholarship under subdivision (a) and subdivision (b), the board is
clothed with broad discretion.


                                 -7-